Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Non-Final Rejection 

 The Status of Claims:
Claims 1-20 are pending. 
Claims 1-20 are rejected. 

DETAILED ACTION
1. 	Claims 1-20 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application a 371 of PCT/JP2019/032325 08/19/2019
, which claims a foreign priority document JAPAN 2018-168149 09/07/2018.

    Drawings
3.        None. 
        IDS
4.          The IDS filed on 3/5/21 and 4/1/21 are reviewed by the examiner.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (JP 2015-091788 A) in view of Ichihara et al (US 2016/0347763 Al)

Applicant claims the followings:
1. (Original) A method for producing an epoxy compound, comprising a step of oxidizing a carbon-carbon double bond in an organic compound with hydrogen peroxide in the presence of a catalyst, wherein the catalyst comprises a tungsten compound; a phosphoric acid, a phosphonic acid or salts thereof; and an onium salt having an alkyl sulfate ion represented by formula (I) as an anion: R Q IO O-S--O- II O (I) wherein Ri is a 
2. (Original) The production method according to claim 1, wherein the onium salt is a quaternary ammonium salt or a quaternary phosphonium salt.  
3. (Currently Amended) The production method according to claim 1 
4. (Currently Amended) The production method according tclaim 1, wherein Ri is a linear or branched aliphatic hydrocarbon group having 1 to 3 carbons.  
5. (Currently Amended) The production method according t claim 1, wherein Ri is a methyl group or an ethyl group.  
6. (Currently Amended) The production method according tclaim 1, wherein the pH value in the reaction system in the step of oxidizing the carbon-carbon double bond is 3.0 to 7.0.  
7. (Currently Amended) The production method according to claim 1, further comprising a neutral inorganic salt in the reaction system of the step of oxidizing the carbon-carbon double bond.  
8. (Currently Amended) The production method according to  claim 1, wherein the ratio of the selectivity of the by-product to the selectivity of the epoxy compound is 0.25 or less.  
9. (New) The production method according to claim 2, wherein the onium salt is a quaternary phosphonium salt.  
10. (New) The production method according to claim 2, wherein Ri is a linear or branched aliphatic hydrocarbon group having 1 to 3 carbons.  
11. (New) The production method according to claim 2, wherein Ri is a methyl group or an ethyl group.  
12. (New) The production method according to claim 2, further comprising a neutral inorganic salt in the reaction system of the step of oxidizing the carbon-carbon double bond.  
13. (New) The production method according to claim 3, further comprising a neutral inorganic salt in the reaction system of the step of oxidizing the carbon-carbon double bond.  
14. (New) The production method according to claim 4, further comprising a neutral inorganic salt in the reaction system of the step of oxidizing the carbon-carbon double bond.  
15. (New) The production method according to claim 6, further comprising a neutral inorganic salt in the reaction system of the step of oxidizing the carbon-carbon double bond.  
16. (New) The production method according to claim 3, wherein Ri is a linear or branched aliphatic hydrocarbon group having 1 to 3 carbons.  
17. (New) The production method according to claim 16, wherein Ri is a methyl group or an ethyl group.  
18. (New) The production method according to claim 17, wherein the pH value in the reaction system in the step of oxidizing the carbon-carbon double bond is 3.0 to 7.0.  
19. (New) The production method according to claim 18, further comprising a neutral inorganic salt in the reaction system of the step of oxidizing the carbon-carbon double bond.  



Determination of the scope and content of the prior art
Hosokawa discloses that a method for producing an epoxy compound by an epoxidation reaction by reacting a compound having a carbon-carbon double bond with hydrogen peroxide; the epoxidation reaction is carried out in the presence of at least one of a tungsten compound and a molybdenum compound and an onium salt. as in claim 1 (in part)(see claim 2).
Examples of the onium salts include ammonium salts such as methyltrioctylammoniu m salts, tetrahexylammonium salts, dilauryldimethylammonium salts, and benzyltributylammonium salts  as in claims 2-3, ; pyridinium salts such as phosphonium salts such as tetrahexylphosphonium salts as in claim 9. .(see page 11, a paragraph#0022).
In the present invention, the onium salt may be used alone or in combination of two or more thereof. The anion kinds of the onium salt used by the present invention are a sulfuric acid hydrogen ion, monomethyl sulfate ion, as in claims 1, 4-5, 10-11,16-17,  halide ion, nitrate ion, acetate ion, the bicarbonate, and phosphoric acid 2 hydrogen ion specifically, although limitation in particular is not carried out,  1 valent anions such as sulfonic acid ions, carboxylic acid ions, an d hydroxide ions, and 2 valent anions such as hydrogen ion ions, sulfate ions, and the like may be mentioned, and a monovalent anion is preferred from the viewpoint of easy adjustment. Of these, monomethyl sulfate 
(Phosphoric acids and phosphonic acids)
In the production method of the present invention, at least one of phosphoric acid and phosphonic acid can be used. In particular, when the catalyst metal is subjected to an epoxidation reaction as the catalyst metal using the onium salt or the like, it is preferable to use at least one of phosphoric acid and phosphonic acid from the viewpoint of improving the reactivity. .(see page 13, a paragraph#0029).
When the olefin compound is a cyclic olefin, the reaction at a pH close to neutrality (pH=7)  as in claims 6 and 18 is preferred because the epoxy ring tends to be epoxidized, while the ep oxy ring formed tends to be easily transferred or cleaved. When an olefin compound is an allyl Ether, it tends to be difficult to be epoxidized as compared with a cyclic ole fin and tends to be difficult to cleave, and therefore, it tends to be preferable to carry out the reaction at an acidic, I. e., lower, pH than in the case of a cyclic olefin. .(see page 30, a paragraph#0081).
(6.2 mmol) of reaction raw material A2 obtained in Synthesis Example 1 (3,3',5,5'-tetramethyl 4,4' -bis (2-propene-1-yloxy)-1,1'-biphenyl), and 20 5 mg (0.62 mmol) of sodium tungstate 2 hydrate (manufactured by Wako Pure Chemical Industries, Ltd.) ; A mixed solution of 0.64 ml (0.56 mmol) of 8.5% (w / v) aqueous phosphoric acid solution, 145 mg (0.31 mmol) of methyltrioctylammonium hydrogensulfate (manufactured by Tokyo Chemical Industry Co., Ltd.), and 2.0 ml of toluene was prepared. To this was added 3.3 ml of water. The total amount of water contained in this mixture was 4.0 ml. 


The current invention, however, differs from the prior art in that the claimed ratio of the selectivity of the by-product to the selectivity of the epoxy compound being 0.25 or less and the addition of a neutral inorganic salt are unspecified in the prior art.

Ichihara et al  teaches that a method for producing an epoxy compound by reacting a compound having a carbon-carbon double bond with hydrogen peroxide in the coexistence of the compound having a carbon-carbon double bond, aqueous hydrogen peroxide, a powder of a solid catalyst support and a powder of a solid catalyst, wherein the solid catalyst comprises an isopolyacid, and the isopolyacid is produced from a catalyst raw material comprising ( a) tungstic acid or a salt thereof and 
A salt of an alkaline earth metal is a salt comprising a cation of an alkaline earth metal, and Ca, Sr and Ba are suitably used as the alkaline earth metal. That is, (b-1) a salt of an alkaline earth metal may be at least one salt of an alkaline earth metal selected from the group consisting of Ca, Sr and Ba. 
A salt of an alkaline earth metal comprises an anion that ionic-bonds with an alkaline earth metal cation. The anion is not particularly limited, and examples of the anion include halide ions, nitrate ions, acetate ions, hydroxide ions, nitrite ions, and perchlorate ions. (see page 2, pargraphs#0028-0029)

Ascertainment of the difference between the prior art and the claims

1. The difference between the application and the applied art is that the
applied art do not expressly teach the claimed ratio of the selectivity of the by-product to the selectivity of the epoxy compound being 0.25 or less.
2. The difference between the application and the applied Hosokawa art is that the Hosokawa does not expressly teach the claimed neutral inorganic salt. The deficiencies of the Hosokawa art is cured by the Ichihara et al.
3. The difference between the application and the applied Ichihara et al art is that the Ichihara et al  does not expressly teach  the claimed  phosphoric acid, phosphonic acid and ratio of the selectivity of the by-product to the selectivity of the epoxy  .

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claims 8 and 20, with respect to the lack of disclosing
ratio of the selectivity of the by-product to the selectivity of the epoxy compound being 0.25 or less, the Hosokawa prior art is silent about it. However, the prior art does describe the following data after the reaction process in the followings:  As in Example 1, the reaction was carried out, and the composition ratio of the organ ic phase at 5 hours after the start of the reaction was as follows : LC area%, diepoxy body 39.8%, monoepoxy body 43.6%, reaction raw material A 13. 2%, and polar compound 3.2%. The conversion of the allyl group was 65%.(see page 40, a pargaph#0115). From this data, it s reasonable to have estimated the rough ratio between of the by-product and the selectivity of the epoxy compound { 3.2 % /(39.8%+43.6%)}, which is about 0.038. Thus, The prior art is relevant to the claimed invention. 
Regarding the Claims 7,12-15, and 19 with respect to the lack of disclosing the claimed neutral inorganic salt, Hosokawa art is silent about it. However, Ichihara et al  does teach that  the neutral inorganic salts such as calcium nitrate (II), barium nitrate (II), calcium chloride (II), and barium chloride (II) may be suitably used as a part of the catalyst (see page 2, a paragraph#0030) for the method for producing an epoxy compound in the presence of aqueous hydrogen peroxide, a powder of a solid catalyst 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Hosokawa expressly discloses the method for producing an epoxy compound by an epoxidation reaction by reacting a compound having a carbon-carbon double bond with hydrogen peroxide in the presence of at least one of a tungsten compound and a phosphoric acid, a phosphonic acid or salts thereof; and an onium salt such as or tetrahexylphosphonium salts  or tetrahexylammonium salts having monomethyl sulfate ion. Similarly, Ichihara et al does teach the method for producing an epoxy compound by reacting a compound having a carbon-carbon double bond with hydrogen peroxide in the coexistence of the compound having a carbon-carbon double bond, aqueous hydrogen peroxide, a powder of a solid catalyst support and a powder of a solid catalyst containing the quaternary ammonium salt and a salt of an alkaline earth metal.
 Both processes are commonly involved in the production of the epoxy compound in the presence of a tungsten compound, an onium salt. Ichihara does offer guidance that the production method has advantages of stable qualities, stable operations of production facilities, reduction in producing costs, and reduction in waste materials such as spent catalysts, and in environmental impacts due to treatment of waste water (see page 2 ,a paragraph#0024)

. This is because the skilled artisan in the art would expect the combined processes  to be successful and feasible as guidance shown in the prior art. 

Conclusion
Claims 1-20 are rejected. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/21/2022